DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
	Claim 13 depends on a subsequent claim 14. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 6-7, 9-10, 12, 14-15, and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tien (US 2005/0085690) in view of Phillips et al (US 2013/0034825) and further in view of Ito et al (US 2005/0148854).
Regarding claim 1, Tien discloses an endoscope integrating functionality of an optical tower comprising (Fig.1 endoscope apparatus 1): 
an enclosure integrating the functionality of the optical tower, said enclosure containing (Fig.1 endoscope apparatus 1); 
an elongated endoscope tube (Fig.2A elongated connecting member 90); 
a camera (Fig.2(c) image capturing unit 73 includes a camera module 732); 
an image processor, said camera in electrical communication with said image processor and supplies images and video to said image processor obtained via said elongated endoscope tube for display on a head mounted display, heads up display (HUD), TV if the images are broadcasted on a specific frequency, video display monitor, mobile computing devices, cellular phone, tablet, or mobile communication and entertainment devices (¶¶23, 26 converting module 733 sending images captured by endoscope 95 connected by the flexible connecting member 90 to the display unit 20); 
a light source, illuminating a viewing field of said endoscope via said elongated tube (Fig.2(c) illuminator module 72 comprising at least one light emitting diode or LED); 
a communication interface (Fig.3 antenna 132; Fig.5 data transmission module 106 and processing unit 103 in conjunction is a communication interface); 
a control interface (Fig.1(a) control interface 30); 

one or more of a power source, said one or more of said power source supplies powering said camera, said image processor, said light source, and said transmitter module (Fig.3 plug in hole 131 and battery slot 110 for batteries).
Tien discloses a data transmission module 106, but does not disclose a transmitter module employing spread spectrum communication transmission of user selectable video channels, said transmitter module engaging in frequency hopping over a band of frequencies to account for interfering signals, and for overlay of images onto a video feed from said camera that are from another source or piece of medical equipment or monitoring device via a wired or wireless connection to the transmitter module.
However, Phillips teaches a transmitter module employing spread spectrum communication transmission of user selectable video channels, said transmitter module engaging in frequency hopping over a band of frequencies to account for interfering signals (¶¶44-45 integrated channel selector contained in the main control 21 enables the user to cycle through the available channels to match the device 1 frequency to the pre-set frequency of the receiver module 4 and prevents any interference with other devices by frequency switching).
It would have been obvious as to one of ordinary skill in the art at the time the invention was filed to have modified Tien to incorporate the teachings of Phillips and provide the advantage and capability of being able to prevent any interference with other devices that are currently being used and transmitting on a particular channel (¶45).
Tien in view of Phillips teaches a transmitter module having user selectable transmission frequencies and video channels (Phillips ¶45), but does not teach for overlay of images onto a 
However, Ito teaches overlaying of images onto a video feed from said camera that are from another source or piece of medical equipment or monitoring device via a wired or wireless connection to the transmitter module (¶34 an image composing device 80 superimposes a perspective image of a predetermined portion of the subject over an endoscopic image taken by the endoscope device 10; ¶1 a composite image is created by superimposing a perspective image acquired by a tomography scanner over an endoscopic image taken by a video endoscope; ¶34 an image composing device superimposes a perspective image over an endoscopic image; Fig.1, 10 and ¶¶34-36 tomography device 100 sends image to imaging composing device 80 via wired connection, i.e. I/O port 80k).
It would have been obvious as to one of ordinary skill in the art at the time the invention was filed to have modified Tien in view of Phillips to incorporate the teachings of Ito and provide the advantage and capability of being able to change an observation area without changing a position of an endoscope and is capable of grasping a positional relationship between the information represented by an endoscope image and information represented by a perspective image (¶9).

Regarding claim 2, Tien in the combination teaches wherein said controls interface provides a user with the ability to control at least one of lighting intensity with said lighting module (¶28 function switch button 33 and selector 34 is used to adjust light emission strength), said camera (¶23 an angle controller 32 for adjusting an angle of observation for the lens), 

Regarding claim 3, Tien in the combination teaches wherein the images are captured via a bundle of glass fibers that collect at a distal end of said elongated tube and provide the images to said camera and image processor at the proximal end of said elongated tube (Fig.2(b) connecting member 90 is comprised of optical fiber).

Regarding claim 6, Tien in the combination teaches wherein said communication interface routes the broadcast signals to an antenna (Fig.3 and ¶¶27, 29 antenna 132; processing unit 103 transmits image files via antenna).

Regarding claim 7, Tien in the combination teaches wherein said communication interface takes the image and videos and routes the image and videos to a cable interface for a wired connection (¶28 images obtained by the endoscope apparatus 1 can be transmitted in a wired or wireless manner to an external data processor).

Regarding claim 9, Phillips in the combination teaches wherein said transmitter module switchable between two or more video channels to access additional informational content or operating room views (Phillips: ¶45 integrated channel selector contained in the main control 21 enables the user to cycle through the available channels to match the device 1 frequency to the pre-set frequency of the receiver module 4) via said image processor for display on said head mounted display, heads up display (HUD), TV, video display monitor, mobile computing 

Regarding claim 10, Ito in the combination teaches wherein the overlay images represent at least one of patient vital sign information, augmented reality images, scans from computed tomography (CT), x-ray, ultrasound images, Doppler flow scans, X-ray, or magnetic resonance imaging (MRI) (Ito: ¶¶10-11 overlay images are acquired by tomography scanner, CT scanner or an MRI machine).

Regarding claim 12, Tien in the combination teaches wherein said power supply is a battery (Fig.3 battery slot 110 for batteries).   

Regarding claim 14, Tien in the combination teaches wherein said endoscope is in wired or wireless contact with one or more personal viewers configured with a heads up display (HUD) (¶25] image data can be transmitted to personal computer, notebook computer, personal digital assistant; ¶28 images obtained by the endoscope apparatus 1 can be transmitted in a wired or wireless manner to an external data processor). 


Regarding claim 15, Tien in the combination teaches wherein said endoscope is in wired or wireless contact with one or more presentation devices of a tablet, computer monitor, cell phone or a television (¶25 image data can be transmitted to personal computer, notebook computer, personal digital assistant).

Regarding claim 18, Phillips in the combination teaches wherein said transmitter module is switchable between two or more video channels to access shared views between two or more additional users operating additional endoscopes (Phillips: ¶45 integrated channel selector contained in the main control 21 enables the user to cycle through the available channels to match the device 1 frequency to the pre-set frequency of the receiver module 4) via said image processor for display on a head mounted display, heads up display (HUD), TV, video display monitor, mobile computing devices, cellular phone, tablet, or mobile communication and entertainment devices (Phillips: ¶24 imaging display device 9). Motivation to combine is same as it is in claim 1.

Regarding claim 19, Tien in the combination teaches wherein said light source is a light emitting diode (LED) (¶26 an illuminator module 72 comprises of light emitting diode). 

Claims 4-5, 8 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tien (US 2005/0085690), in view of Phillips et al (US 2013/0034825), Ito et al (US 2005/0148854), and further in view of view of Melder et al (US 2012/0162401).
Regarding claim 4, Tien in the combination teaches wherein said transmitter module broadcasts the images and video obtained from said camera and image processor (Tien: ¶28 images obtained by the endoscope apparatus 1 can be transmitted in a wired or wireless manner to an external data processor), but does not teach broadcasting the image and videos via predefined frequencies and protocols comprising at least one of WiFi, WiMax, near field, wide area networks (WAN), satellite, Internet or cellular. 

It would have been obvious as to one of ordinary skill in the art at the time the invention was filed to have modified Tien in the combination to incorporate the teachings of Melder and provide the advantage and capability of being able to transfer image data to other devices (Abstract).

Regarding claim 5, Melder in the combination teaches wherein said broadcasts are encrypted (Melder: ¶126 the transmission protocols inherently allow for use of encryption in transmitting image data to the external computers in a secure fashion). Motivation to combine is same as it is in claim 4.

Regarding claim 8, Melder in the combination teaches wherein the wired connection comprises at least one of composite video, s-video, universal serial bus (USB), high definition media interface (HDMI), digital video interface (DVI), or coax cable (Melder: ¶57 wired connection is an USB). Motivation to combine is same as it is in claim 4.

Regarding claims 13, Melder in the combination teaches wherein said battery is rechargeable, said rechargeable battery is charged while connected to an outlet, or via a communication cable (¶47 rechargeable battery charged by recharging jack). Motivation to combine is same as it is in claim 4.

Claims 11 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tien (US 2005/0085690), in view of Phillips et al (US 2013/0034825), Ito et al (US 2005/0148854), and further in view of view of Kato (US 2009/0058997).
Regarding claim 11, Tien in the combination teaches a power supply, but does not explicitly disclose wherein said power supply is directly connected to an AC electrical outlet.
However, Kato teaches wherein said power supply is directly connected to an AC electrical outlet (Kato: ¶92 an AC power supply).
It would have been obvious as to one of ordinary skill in the art at the time the invention was filed to have modified Tien in the combination to incorporate the teachings of Kato and provide the advantage and capability of being able to have alternative method of supplying power, instead of a battery (¶92).

Regarding claim 16, Kato in the combination teaches endoscope further comprising a conduit (Kato: ¶9 waterproofing the electrical portion). Motivation to combine is same as it is in claim 11.

Regarding claim 17, Kato in the combination teaches wherein said one or more of said power source supplies act as a power source to peripheral devices, including, but not limited to, a vacuum device or other medical assist devices, via a USB connector or DC power receptacle built in to said enclosure (Kato: ¶92 AC power supply is rectified to generate a DC power supplying power to illumination module). Motivation to combine is same as it is in claim 11.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tien (US 2005/0085690) in view of Phillips et al (US 2013/0034825), Ito et al (US 2005/0148854), and Applicants’ admitted prior art (Abandoned Patent Application 14/411,877, Remarks 8, filed 2/1/2018).
Regarding claim 22, Tien in the combination teaches selectable frequency, but does not disclose wherein said transmitter module engages in channel switching via Bluetooth.
However, applicants’ admitted prior art teaches wherein said transmitter module engages in channel switching via Bluetooth (Remarks 8, filed 2/1/2018 frequency hopping in the field of Bluetooth is well known). 
It would have been obvious as to one of ordinary skill in the art at the time the invention was filed to have modified Tien in the combination to incorporate the teachings of Kato and provide the advantage and capability of being able to provide unique pseudo-random frequency hopping sequence (Remarks 8, filed 2/1/2018) because applying a known technique to a known device ready for improvement to yield predictable result. Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); MPEP 2143.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/            Examiner, Art Unit 2486